Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Information Disclosure Statement
The information disclosure statement filed on 11/12/2020, 03/04/2022 and 04/13/2022 has been entered and considered by the examiner.

Drawings
The drawings filed on 11/12/2020, has been accepted for examination.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Davis et al. (2009/0218314 A1, reference cited by Applicant).

Regarding claim 1, Davis teaches of a spectral sensing system (300) (see paragraphs [0051]-[0060] and figures 1, 3-5) includes an endpoint detection system,  comprising 
a fiber optic cable bundle (215) is an optical bundle configured to emit light through a showerhead assembly (130) of a processing chamber (100), the fiber optic cable bundle (215) having a plurality of fibers (410, 415, 420, 425) configured to transmit the light from a broadband light source (325) towards a substrate (144) and configured to receive light reflected from the substrate (144) disposed in the processing chamber (100) (see paragraphs [0033]-[0055], [0070] and figures 1-5, 11).
Davis is fail to explicitly specify “‘a plurality of fibers comprises: a first emitting fiber and a first receiving fiber, the first receiving fiber radially disposed at a pairing angle from the first emitting fiber, the first receiving fiber configured to receive light emitted from the first emitting fiber; and a second emitting fiber and a second receiving fiber, the second receiving fiber radially disposed at the pairing angle from the second emitting fiber, the second receiving fiber configured to receive light originating from the second emitting fiber, wherein the pairing angle is between about 175 degrees and about 185 degrees”.
However, even though, Davis fail to teach the constructional changes in the device/system of claim 1, as that claimed by Applicants claim, the constructional change(s) are considered obvious design variation of repositioning and/or inclination of the pairing of fibers direction(s), that would be easily derived from the disclosure of D1 (see paragraphs [0055]-[0059] and figures 3-5: a zone (455) includes 6 fibers (including 410, 415), and a zone (460) includes 12 fibers (including 405, 420, 425), wherein each zone (455, 460) may be arranged in a radial and/or coaxial relationship with each other, and may comprise a substantially circular geometry, which includes a substantially circular shape, a substantially hexagonal shape, and combinations thereof, among other polygonal shapes that may resemble a circle or hexagon, wherein the fibers (410, 420) are used for transmitting optical signals from the broadband light source (325), and wherein the fibers (415, 425) are used for transmitting optical signals reflected from the substrate (144)).
It would have been obvious to a person skilled in the art before the effective filing date of the claimed invention to reposition and/or incline the pairing of fibers direction(s) as desired appropriate such as in the manner set forth in applicant's claim in order to increase accuracy of the measurements, as per the teachings of Davis [pars. 0065 and 0080].
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Davis system as desired appropriate such as in the manner set forth in applicant's claim in order to increase accuracy of the measurements, since it has been held that the provision of adjustability, where needed, involves only routine skill in the art, In re Stevens, 101 USPQ 284 (CC1954).


As to claim 2, Davis further teaches of limitation such as a collimator disposed between the optical bundle and a substrate support configured to support the substrate, the collimator configured to focus the light emitted from the optical bundle is included in the structure of detection system, as applied to claim 1, (figs. 5, 11-12) comprising optical transmission device 205, includes a lens device 211, such as a collimator, may include a mounting bracket (505) that is adapted to couple to an upper surface of a lid plate (202), a window (142), and a plug 254), wherein lens device (211) is adapted to transmit optical energy from the optical monitoring system (140) to the fiber optic cable bundle (215), the window (142), through channels (260) in the plug (254), and apertures (262) disposed in the gas distribution plate (210) to form a beam (525) that is substantially normal (e.g., substantially orthogonal) relative to the plane of the upper surface of the substrate support (148) and substrate (144) disposed thereon) [pars. 0060, 0070-72].
As to claims 3 and 8-10, Davis teaches of the fiber optic cable bundle 215 having the plurality of the fibers (410, 415, 420, 425), shown consists of 19 fibers (fig. 4A-4B) [pars. 0055-0059], and more or less may be used, as needed, and obviously having a diameter, as depicted in the structure of the bundle having a shape of a circle, as applied to claim 1.
Davis fail to explicitly specify the constructional/structural change(s) in the system of claim 1, as that claimed by Applicants claims 3, and 8-10, such as, wherein the optical bundle has a diameter between about 0.20 mm and 1.50 mm (claim 3); wherein a diameter of the third emitting fiber is substantially equal to a diameter of the fourth emitting fiber, and the diameter is between about 0.01 micrometers to about 400 micrometers (claim 8); wherein a diameter of the first emitting fiber is substantially equal to a diameter of the second emitting fiber, wherein the diameter is between about 0.01 micrometer to about 400 micrometers (claim 9); and wherein the optical bundle further comprises: an insulation material that surrounds the plurality of fibers, the insulation material configured to maintain the pairing angle (claim 10).
However, even though, Davis fail to teach the constructional changes in the system of claim 1, as that claimed by Applicants claims 3, and 8-10, the constructional changes are considered obvious design variation of the measure of the circle diameter, and the pairing angle of the fibers.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Davis system as desired appropriate such as in the manner set forth in applicant's claims in order to increase accuracy of the measurements, since it has been held that the provision of adjustability, where needed, involves only routine skill in the art, In re Stevens, 101 USPQ 284 (CC1954). 
As to claims 4-7, Davis teaches of the showerhead assembly 130 is configured with a plurality of zones that allow for separate control [par. 0041], the zone (455) includes 6 fibers (including 410, 415), and the zone (460) includes 12 fibers (including 405, 420, 425), wherein each zone (455, 460) may be arranged in a radial and/or coaxial relationship with each other, and may comprise a substantially circular geometry, which includes a substantially circular shape, a substantially hexagonal shape, and combinations thereof, among other polygonal shapes that may resemble a circle or hexagon, wherein the fibers (410, 420) are used for transmitting optical signals from the broadband light source (325), and wherein the fibers (415, 425) are used for transmitting optical signals reflected from the substrate (144)) [pars. 0055-0059] and (figs 3-5), as applied to claim 1.
Davis fail to explicitly specify the constructional/structural change(s) in the system of claim 1, as that claimed by Applicants claims 4-7, such as, the plurality of fibers further comprising: a third emitting fiber and a third receiving fiber, the third receiving fiber radially disposed at the pairing angle from the third emitting fiber; and a fourth emitting fiber and a fourth receiving fiber, the fourth receiving fiber radially disposed at the pairing angle from the fourth emitting fiber (claim 4); wherein the first emitting fiber is disposed at a separation angle from the third emitting fiber, wherein the separation angle is less than the pairing angle (claim 5); wherein a separation angle between the first emitting fiber and the third emitting fiber is less than 180 degrees (claim 6); and a separation angle between the second emitting fiber and the fourth emitting fiber is about 90 degrees (claim 7).
Although, Davis fail to teach the constructional changes in the system of claim 1, as that claimed by Applicants claims 4-7, the constructional changes are considered obvious design variation of alternatives and/or addition of or additional optical transmission applications and the pairing angle of the measurement fibers.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Davis system as desired appropriate such as in the manner set forth in applicant's claims in order to increase accuracy of the measurements, facilitate preferential propagation of optical energy to minimize or eliminate residual cross-talk between fibers, as per the teachings of Davis [pars. 0057], since it has been held that the provision of adjustability, where needed, involves only routine skill in the art, In re Stevens, 101 USPQ 284 (CC1954). 
As to claim 11, Davis teaches of a spectral sensing system (300) (see pars. [0051-0060] and figures 1, 3-5) includes an endpoint detection system, comprising:
a processing chamber (100) (see paragraph [0033] and figures 1-5); a substrate support assembly (148) (see paragraph [0033] and figures 1-5); and a fiber optic cable bundle (215) configured to emit light through the showerhead assembly (130) of the processing chamber (100), the fiber optic cable bundle (215) having a plurality of fibers (410, 415, 420, 425) configured to transmit the light from a broadband light source (325) towards a substrate (144) and configured to receive light reflected from the substrate (144) disposed in the processing chamber (100) (see paragraphs [0033]-[0055], [0070] and figures 1-5, 11).
Davis is fail to explicitly specify “a plurality of fibers comprises: a first transmitting row comprising a plurality of first emitting fibers configured to transmit light from a light source towards the substrate, the plurality of first emitting fibers include a first emitting fiber and a second emitting fiber; and a first receiving row comprising a plurality of first receiving fibers configured to receive reflected light originating from the transmitted light, the plurality of first receiving fibers including a first receiving fiber and a second receiving fiber, the first receiving fiber configured to receive light emitted from the first emitting fiber, the second emitting fiber configured to receive light emitted from the second receiving fiber, the first emitting fiber radially disposed at a pairing angle from the first emitting fiber, the pairing angle between about 175 degrees and about 185 degrees, wherein the first transmitting row is separated from the first receiving row by an imaginary line dividing the optical bundle into substantially equal cross-sectional areas”.
However, Davis teaches  of a zone (455) includes 6 fibers (including 410, 415), and a zone (460) includes 12 fibers (including 405, 420, 425), wherein each zone (455, 460) may be arranged in a radial and/or coaxial relationship with each other, and may comprise a substantially circular geometry, which includes a substantially circular shape, a substantially hexagonal shape, and combinations thereof, among other polygonal shapes that may resemble a circle or hexagon, wherein the fibers (410, 420) are used for transmitting optical signals from the broadband light source (325), and wherein the fibers (415, 425) are used for transmitting optical signals reflected from the substrate (144)) [pars. 0055-0059] and (figs. 3-5).
It would have been obvious to a person skilled in the art before the effective filing date of the claimed invention to Davis as desired appropriate such as in the manner set forth in applicant's claim in order to increase accuracy monitoring of the measurements, as per the teachings of Davis [pars.0041-45, 0065 and 0080].
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Davis system as desired appropriate such as in the manner set forth in applicant's claim in order to increase accuracy of the measurements, since it has been held that the provision of adjustability, where needed, involves only routine skill in the art, In re Stevens, 101 USPQ 284 (CC1954).
As to claim 12, Davis further teaches of limitation such as a collimator disposed between the optical bundle and a substrate support configured to support the substrate, the collimator configured to focus the light emitted from the optical bundle is included in the structure of detection system, as applied to claim 1, (figs. 5, 11-12) comprising optical transmission device 205, includes a lens device 211, such as a collimator, may include a mounting bracket (505) that is adapted to couple to an upper surface of a lid plate (202), a window (142), and a plug 254), wherein lens device (211) is adapted to transmit optical energy from the optical monitoring system (140) to the fiber optic cable bundle (215), the window (142), through channels (260) in the plug (254), and apertures (262) disposed in the gas distribution plate (210) to form a beam (525) that is substantially normal (e.g., substantially orthogonal) relative to the plane of the upper surface of the substrate support (148) and substrate (144) disposed thereon) [pars. 0060, 0070-72].
As to claims 13 and 16, Davis teaches of the fiber optic cable bundle 215 having the plurality of the fibers (410, 415, 420, 425), shown consists of 19 fibers (fig. 4A-4B) [pars. 0055-0059], and more or less may be used, as needed, and obviously having a diameter, as depicted in the structure of the bundle having a shape of a circle, as applied to claim 11.
Davis fail to explicitly specify the constructional/structural change(s) in the system of claim 11, as that claimed by Applicants claims 13 and 16, such as, wherein the optical bundle has a diameter between about 0.20 mm and 1.50 mm (claim 3); and wherein the optical bundle further comprises: an insulation material that surrounds the plurality of fibers, the insulation material configured to maintain the pairing angle (claim 10).
However, even though, Davis fail to teach the constructional changes in the system of claim 11, as that claimed by Applicants claims 13 and 16, the constructional changes are considered obvious design variation of the measure of the circle diameter, and the pairing angle of the fibers.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Davis system as desired appropriate such as in the manner set forth in applicant's claims in order to increase accuracy of the measurements, since it has been held that the provision of adjustability, where needed, involves only routine skill in the art, In re Stevens, 101 USPQ 284 (CC1954). 
As to claims 14, 15 and 17, Davis teaches of the showerhead assembly 130 is configured with a plurality of zones that allow for separate control [par. 0041], the zone (455) includes 6 fibers (including 410, 415), and the zone (460) includes 12 fibers (including 405, 420, 425), wherein each zone (455, 460) may be arranged in a radial and/or coaxial relationship with each other, and may comprise a substantially circular geometry, which includes a substantially circular shape, a substantially hexagonal shape, and combinations thereof, among other polygonal shapes that may resemble a circle or hexagon, wherein the fibers (410, 420) are used for transmitting optical signals from the broadband light source (325), and wherein the fibers (415, 425) are used for transmitting optical signals reflected from the substrate (144)) [pars. 0055-0059] and (figs 3-5), as applied to claim 11.
Davis fail to explicitly specify the constructional/structural change(s) in the system of claim 11, as that claimed by Applicants claims 14-15 and 17, such as,
the plurality of fibers further comprising: a third emitting fiber disposed in the first transmitting row and a third receiving fiber disposed in the first receiving row, the third receiving fiber radially disposed at the pairing angle from the third emitting fiber (claim 14); wherein the first emitting fiber is disposed at a separation angle from the third emitting fiber, and the separation angle is less than the pairing angle (claim 15); and wherein the plurality of fibers further comprises: a second transmitting row comprising a plurality of second emitting fibers configured to transmit light from the light source towards the substrate support, the plurality of second emitting fibers having a third emitting fiber, and a second receiving row comprising a plurality of second receiving fibers configured to receive reflected light originating from the transmitted light, the plurality of second receiving fibers having a third receiving fiber, the third receiving fiber configured to receive light emitted from the third emitting fiber, the third emitting fiber radially disposed at the pairing angle from the second receiving fiber, wherein the pairing angle is about 180 degrees (claim 17).
Although, Davis fail to teach the constructional changes in the system of claim 1, as that claimed by Applicants claims 14-15 and 17, the constructional changes are considered obvious design variation of alternatives and/or addition of or additional optical transmission applications and the pairing angle of the measurement fibers.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Davis system as desired appropriate such as in the manner set forth in applicant's claims in order to increase accuracy of the measurements, facilitate preferential propagation of optical energy to minimize or eliminate residual cross-talk between fibers, as per the teachings of Davis [pars. 0057], since it has been held that the provision of adjustability, where needed, involves only routine skill in the art, In re Stevens, 101 USPQ 284 (CC1954). 
As to claim 18, Davis teaches of a spectral sensing system (300) (see paragraphs [0051]-[0060] and figures 1, 3-5) includes a semiconductor processing system,  comprising: a fiber optic cable bundle (215) configured to emit light through a showerhead assembly (130) of a processing chamber (100), the fiber optic cable bundle (215) having a plurality of fibers (410, 415, 420, 425) configured to transmit the light from a broadband light source (325) towards a substrate (144) and configured to receive light reflected from the substrate (144) disposed in the processing chamber (100) (see paragraphs [0033]-[0055], [0070] and figures 1-5, 11); and a controller (150) (see paragraph [0052] and figure 3).
Davis is fail to explicitly specify “a semiconductor processing system comprises a non-transitory computer readable medium storing instructions, the instructions when executed by a processor cause a controller coupled to the light source to perform a method, the method comprising: emitting a first light from the first emitting fiber; receiving the first light at the first receiving fiber, the first receiving fiber radially disposed at a pairing angle from the first emitting fiber; emitting a second light from the second emitting fiber; and receiving the second light at the second receiving fiber, the second receiving fiber radially disposed at the pairing angle from the second emitting fiber, the second receiving fiber configured to receive light originating from the second emitting fiber, wherein the pairing angle is between about 175 degrees and about 185 degrees”
Davis teaches of the showerhead assembly 130 is configured with a plurality of zones that allow for separate control [par. 0041], the zone (455) includes 6 fibers (including 410, 415), and the zone (460) includes 12 fibers (including 405, 420, 425), wherein each zone (455, 460) may be arranged in a radial and/or coaxial relationship with each other, and may comprise a substantially circular geometry, which includes a substantially circular shape, a substantially hexagonal shape, and combinations thereof, among other polygonal shapes that may resemble a circle or hexagon, wherein the fibers (410, 420) are used for transmitting optical signals from the broadband light source (325), and wherein the fibers (415, 425) are used for transmitting optical signals reflected from the substrate (144)) [pars. 0055-0059] and (figs 3-5).
It would have been obvious to a person skilled in the art before the effective filing date of the claimed invention to modify Davis system as desired appropriate in view of Davis teachings above in the manner set forth in applicant's claim in order to increase accuracy of the measurements, as per the teachings of Davis [pars. 0065 and 0080].
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Davis system as desired appropriate such as in the manner set forth in applicant's claim in order to increase accuracy of the measurements, since it has been held that the provision of adjustability, where needed, involves only routine skill in the art, In re Stevens, 101 USPQ 284 (CC1954).
As to claim 19, Davis further teaches of limitation such as passing the first light and the second light through a collimator, the collimator disposed between the optical bundle and a substrate support for supporting the substrate thereon, the collimator configured to focus the first light and the second light is included in the structure of detection system, as applied to claim 18, (figs. 5, 11-12) comprising optical transmission device 205, includes a lens device 211, such as a collimator, may include a mounting bracket (505) that is adapted to couple to an upper surface of a lid plate (202), a window (142), and a plug 254), wherein lens device (211) is adapted to transmit optical energy from the optical monitoring system (140) to the fiber optic cable bundle (215), the window (142), through channels (260) in the plug (254), and apertures (262) disposed in the gas distribution plate (210) to form a beam (525) that is substantially normal (e.g., substantially orthogonal) relative to the plane of the upper surface of the substrate support (148) and substrate (144) disposed thereon) [pars. 0060, 0070-72].
As to claim 20, Davis teaches of the showerhead assembly 130 is configured with a plurality of zones that allow for separate control [par. 0041], the zone (455) includes 6 fibers (including 410, 415), and the zone (460) includes 12 fibers (including 405, 420, 425), wherein each zone (455, 460) may be arranged in a radial and/or coaxial relationship with each other, and may comprise a substantially circular geometry, which includes a substantially circular shape, a substantially hexagonal shape, and combinations thereof, among other polygonal shapes that may resemble a circle or hexagon, wherein the fibers (410, 420) are used for transmitting optical signals from the broadband light source (325), and wherein the fibers (415, 425) are used for transmitting optical signals reflected from the substrate (144)) [pars. 0055-0059] and (figs 3-5), as applied to claim 11.
Davis fail to explicitly specify the constructional/structural change(s) in the system of claim 18, as that claimed by Applicants claim 20, such as,
the plurality of fibers further comprising: a third emitting fiber disposed in the first transmitting row and a third receiving fiber disposed in the first receiving row, the third receiving fiber radially disposed at the pairing angle from the third emitting fiber; wherein the first emitting fiber is disposed at a separation angle from the third emitting fiber, and the separation angle is less than the pairing angle; and wherein the plurality of fibers further comprises: a second transmitting row comprising a plurality of second emitting fibers configured to transmit light from the light source towards the substrate support, the plurality of second emitting fibers having a third emitting fiber, and a second receiving row comprising a plurality of second receiving fibers configured to receive reflected light originating from the transmitted light, the plurality of second receiving fibers having a third receiving fiber, the third receiving fiber configured to receive light emitted from the third emitting fiber, the third emitting fiber radially disposed at the pairing angle from the second receiving fiber, wherein the pairing angle is about 180 degrees.
Although, Davis fail to teach the constructional changes in the system of claim 18, as that claimed by Applicants claim 20, the constructional changes are considered obvious design variation of alternatives and/or addition of or additional optical transmission applications and the pairing angle of the measurement fibers.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Davis system as desired appropriate such as in the manner set forth in applicant's claims in order to increase accuracy of the measurements, facilitate preferential propagation of optical energy to minimize or eliminate residual cross-talk between fibers, as per the teachings of Davis [pars. 0057], since it has been held that the provision of adjustability, where needed, involves only routine skill in the art, In re Stevens, 101 USPQ 284 (CC1954).




Additional Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references listed in the attached form PTO-892 teach of other prior art endpoint detection system/semiconductor processing system.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Isiaka Akanbi whose telephone number is (571) 272-8658.  The examiner can normally be reached on 8:00 a.m. - 4:30 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur R. Chowdhury can be reached on (571) 272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/ISIAKA O AKANBI/Primary Examiner, Art Unit 2886